Dismiss and Opinion Filed March 22, 2021




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-20-01127-CV

                      GARY WILKINSON, Appellant
                                 V.
           3 KINGS ROOFING, LLC AND DUSTIN CATES, Appellees

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-19-00833

                              MEMORANDUM OPINION
                          Before Justices Schenck, Smith, and Garcia
                                  Opinion by Justice Schenck
        The clerk’s record in this case is past due. By letter dated February 10, 2021,

we informed appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days,

(1) verification of payment or arrangements to pay for the clerk’s record, or (2)

written documentation that appellant had been found entitled to proceed without

payment of costs.1 We cautioned appellant that failure to do so would result in the


    1
      Appellant has paid the filing fee, and has filed a docketing statement. He did not indicate that he has
filed a statement of inability to pay for the costs of this appeal in his docketing statement, and our records
do not contain a statement of inability to pay.
dismissal of this appeal without further notice. To date, appellant has not provided

the required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

201127F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GARY WILKINSON, Appellant                    On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-20-01127-CV          V.               Trial Court Cause No. DC-19-00833.
                                             Opinion delivered by Justice
3 KINGS ROOFING, LLC AND                     Schenck. Justices Smith and Garcia
DUSTIN CATES, Appellees                      participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

    It is ORDERED that appellees 3 KINGS ROOFING, LLC AND DUSTIN
CATES recover their costs of this appeal from appellant GARY WILKINSON.


Judgment entered this 22nd day of March, 2021.




                                       –3–